Title: From George Washington to Samuel Washington, 4 February 1773
From: Washington, George
To: Washington, Samuel

 

Dear Brother
Mount Vernon Feby 4th 1773.

On the 1st Instt I receivd a Letter from Mr Snickers informing me that Isaac Larew had Enterd the Land calld Sanford’s, Claimd by my Brother Charles, or some of you, and will push for a Deed from Lord Fairfax for it—I should suppose (tho. Snickers adds it is carrying on very slyly) that you cannot be altogether unacquainted with his design, but for fear you should, this Letter is intended to give you notice of it, that you may enter a Caveat till the matter can be fully enquir’d into. I have, in your behalfs, wrote to Lord Fairfax on the occasion, but Letters so often miscarry, that I would not have you depend upon that—indeed I cannot help further observing, that, you are all of you very negligent in this matter, to have it left open so long; and well it is, if you do not suffer by the neglect. I forwarded my Letter under cover to Mr Snickers, who promisd to take it to Lord Fairfax so soon as it came to hand; but the question is, as I had no direct conveyance to the former, whether it will get safe to him, or not.
The Month of Jany is past, and your promise not fulfilld, which leads me again to say, that, I shall never expect to see you till you make your appearance; you are not to be surprizd therefore, if business calls me out, at not finding me at home whenever you do come, as you have kept me in continually expectation of seeing you here, for near 18 Months.
If you should have an oppertunity, I shall be much obliged to you for giving my Tenants notice, that they will save themselves, & me, a good deal of trouble by paying their Rents between this and the first of March, as the next application after that, will be made to them by the Sheriff; as I am determind for the time to come, to have the Rents regularly paid—the two Lotts above, Kennedy’s, originally Granted to Peterson & Fry but conveyd contrary to an express Covenant in the Leases Since, to whom I know not, have Rents due on them.
Mr Pendleton who has been here since Christmas, drew a Deed to you for the Land I Sold him, which I executed, but not I believe before a sufficient number of Evidences—this however I am ready to do at any time. we have nothing new in this part of the World, except that our great Toast, Miss French, is to become

the Wife of Mr Ben: Dulany, Second Son of Danl Dulany ⟨mutilated⟩, on Wednesday ⟨mutilated⟩ Our best Wishes attend my sister, yourself, & Family, & I am Dr Sir Yr Most Affecte Brother

Go: Washington

